DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments filed 4/7/2022
Applicant's Amendments correct the previous informalities, and therefore the previous claim objection is withdrawn.
Applicant’s Amendment/Arguments are seen to be persuasive such that the previous prior art rejections are withdrawn. Subsequently, the claims are found to be in condition for allowance for the Reasons below.

Allowable Subject Matter
Claims 1-3, 5-15, and 18-30 are allowed for Reasons analogous to those set forth in the previous Office Action filed 4/7/2022. Specifically:
	Claim 1 contains the allowable subject matter from original claim 4, and therefore is allowed for the same reasons. 
Claims 2-3 and 5-11 are also allowed by virtue of their dependency on claim 1.
	Claim 12 contains the allowable subject matter from original claim 17, and therefore is allowed for the same reasons. 
Claims 13-15 and 18-23 are also allowed by virtue of their dependency on claim 12.
	Claim 24 contains the allowable subject matter from original claim 21, and therefore is allowed for the same reasons. 
Claim 25 contains allowable subject matter from original claim 21. Although the context is different (apparatus claim, different intervening limitations), it is nevertheless allowed for the same reasons.
	Claims 26-30 are also allowed by virtue of their dependency on claim 25. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753